Title: Committee of the Boston Sons of Liberty to John Wilkes, 5 October 1768
From: Adams, John,Kent, Benjamin,Young, Thomas,Church, Benjamin,Warren, Joseph,Boston Sons of Liberty
To: Wilkes, John


     
      Sir
      Boston Octr 5. 1768
     
     Your very obliging favor we receiv’d by Capt. Bruce the 18th ultimo. The members were immediately assembled and inexpressible was the satisfaction of our regale on the genuine sentiments of a worthy Briton.
     Your health your friends and cause were the toasts of the evening. We congratulated ourselves on our well plac’d confidence, and presumed much on the exertions of such a Martyr to universal Liberty.
     We feel with fraternal concern, that Europe in a ferment, America on the point of bursting into flames, more pressingly require the Patriot-senator, the wise and honest Counsellor, than the desolating conqueror. Your noble disdain of inadequate ministers and contemptible salary hunters has by no means impair’d our sense of the dignity of a Freeman, or the importance of defending his minutest privilege against the determined invasion of the most formidable power on earth. And did not a British affection and hopes of a speedy reform in British councils sooth and restrain a too well founded resentment; no one can divine what long e’er now had been the condition of the creatures of that administration which has fill’d Great Britain and the Colonies with high and universal discontent—Has almost unhinged their commercial and political connections—Has annihilated the constitutional legislature of this Province—Has turn’d our Parliament-house into a main guard—Issued orders to evacuate our Province Factory of its inhabitants to convert it into a Barrack for soldiers, after sufficient provision had been made elsewhere—And endeavour’d by pitiful art, and emissaries to effect what usurped and stretch’d authority dared not to pursue.
     Can Britons wish to see us abandon our lives and properties to such rapine and plunder? To become traitors to that Constitution which for  ages has been the citadel of their own safety. To acknowledge fellow subjects for absolute sovereigns, that by our example they may be the more readily reduced to absolute slaves.
     Is our reluctance to oppose Brother to Brother deemed a prospect of our submission? Or e contra is a mere presumption that indignation and despair must hurry us on to violent measures, ground sufficient to treat us with all the parade of a triumph over vanquish’d Rebels? Humiliating as this may seem, it is Sir, the case of a territory containing near four hundred and fifty thousand inhabitants, which has never hitherto produced a single Jacobite.
     With ardent wishes for your speedy enlargement; elated expectations of sharing in your impartial concern for your Country, the spreading empire of your Sovereign wherever extended: We remain—Unshaken Hero Your steady friends and much obliged humble Servants,
     
      Benj. Kent
      Tho. Young
      Benja Church Jr.
      John Adams
      Joseph Warren
     
     
      Numerous Friends in the Colonies discovering a great desire to see your Letter to us, we presume to prefer their request for your leave to its publication.
     
    